PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
BROWN, STEPHEN CLARK, et al.
Application No.: 15/742,015
Filed:  January 04, 2018
Attorney Docket No.:   VIEWP086   
:
:
:             DECISSION ON PETITION
:
:




This is a decision on the petition filed January 26, 2021, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of June 23, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2). No extension of time pursuant to the provisions of 37 CFR 1.136(a) were obtained. Applicant submitted an Improper Request for Continued Examination (RCE) on December 23, 2020.  The Examiner mailed out an Advisory Action on February 11, 2021.   Accordingly, the date of abandonment of this application is September 24, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1,360.00 (fee submitted on December 23, 2020) the submission required by 37 CFR 1.114,; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.
 
Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 2852 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/Dale A. Hall/Paralegal Specialist, OPET